Citation Nr: 0529273	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

Service connection is also in effect for coronary artery 
disease, rated as 60 percent disabling; diabetes mellitus 
(herbicide), rated as 20 percent disabling; fungal skin 
infection, feet and elbows, rated as 10 percent disabling; 
hypertension associated with diabetes mellitus, rated as 10 
percent disabling; impotence associated with diabetes 
mellitus, and diabetic nephropathy, each rated as 
noncompensably disabling.  

At the time the case came before the Board in 2003, the 
veteran was in receipt of special monthly compensation under 
38 U.S.C.A. § 1114 for loss of use of a creative organ and 
had been found to be entitled to a total rating based on 
individual unemployability (TDIU).  Entitlement had also been 
established to Chapter 35 benefits.

The appeal to the Board of Veterans Appeals (the Board) was 
taken from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, NM.

In the course of the appeal, the RO had increased the 
veteran's rating for PTSD to 50 percent.  Since that was not 
the maximum assignable, that issue remained on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In a decision by the Board in December 2003, a 100 percent 
rating was assigned for the veteran's service-connected PTSD.  
[Since then, after effectuating the Board's grant, the RO 
also assigned additional special monthly compensation on 
account of the PTSD rated as 100 percent disabling and the 
additional disabilities rated as 60 percent disabling].   

In the same December 2003 Board decision, the issues shown on 
the front cover of this decision were remanded for further 
substantive development.  

The RO was also directed to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2003) was completed; and the 
implementing regulations were fully complied with and 
satisfied to include providing the appellant with suitable, 
adequate information so that he might pursue his claim in an 
informed manner.  These directives were undertaken.  

The veteran provided statements in writing to the effect that 
his care had been exclusively at the VA facility; that he was 
unaware of any further evidence that might be available; and 
that he wished for the claim to be processed based on the 
evidence of record.  

Additional private and VA clinical records and comprehensive 
examinations were obtained and reports therefrom are attached 
to the file.  The veteran was notified on several occasions 
of due process considerations and the nature of evidence 
required, etc..  A SSOC was issued and the case was returned 
to the Board. 

As noted in the prior Board decision, questions with regard 
to earlier effective dates are not now part of the current 
appeal.  The veteran has also withdrawn appellate review on 
the issues of entitlement to increased ratings for coronary 
artery disease and his fungal infection.  These issues are no 
longer part of his appeal.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the remaining pending appellate issues.

2.  The veteran's peripheral neuropathy of the right and left 
lower extremities is not shown to be more than mild in 
degree.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521 (2004).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The veteran has been provided with a copy of the appealed 
rating decision, a SOC and SSOC that discussed the pertinent 
evidence, and the laws and regulations related to his claim; 
these documents essentially notified him of the evidence 
needed by the veteran to prevail on his claim.

In addition, in correspondence, and in the Board's detailed 
remand decision, the veteran was notified of the evidence 
needed to substantiate his claim, and was offered assistance 
in obtaining any relevant evidence.  The veteran was also 
invited to submit "any" additional information to the RO.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  He was informed that medical records or 
medical opinions usually showed this type of evidence, and he 
responded that other than VA records, none were available.  
The VA records were obtained and are in the file.   

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

He has been given repeated and timely notice throughout.  The 
Board observes that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  And VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  And he has been afforded all 
appropriate additional examinations.

Certainly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  

And in this regard, the veteran has specifically notified VA 
that he wishes his case on these issues to be addressed now 
and without further delay for any further evidence.  Thus, as 
a preliminary matter, the Board finds that VA has satisfied 
its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).

A 10 percent rating is provided for mild incomplete paralysis 
of the external popliteal nerve (common peroneal). A 20 
percent rating is provided for moderate incomplete paralysis, 
and a 30 percent rating is provided for severe incomplete 
paralysis. 38 C.F.R. § 4.124a, Code 8521 (2004). There is 
complete paralysis with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes. Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration. When 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Prior VA and private evaluative reports and records are in 
the file for comparative purposes.  

Clinical reports, including duplicate copies from 2002, as 
well as others since 2002, from private as well as VA 
sources, have been added to the file as a result of the 
Board's remand in 2003.  These clinical records show that on 
occasion, the veteran complained of leg pain and occasional 
numbness.  He was predominantly seen for other problems.

On the December 2002 VA examination, the veteran reported 
that he had numbness and tingling in both legs and feet; and 
that he would get cramps in both legs with walking about 200-
300 feet, particularly the right leg.  Peripheral pulses were 
2+ at the left radial, 3+ at the right radial; 2+ at the left 
dorsalis pedis; 2+ at the right dorsalis pedis; absent at 
both the right and left posterior tibials.  Monofilament 
sensation testing was absent in the right great toe.  

On another VA evaluation in December 2002, the veteran 
reported that he had chronic pain and weakness in his back 
with radiation into the right lateral leg.  He said that his 
right lateral leg and thigh were frequently numb.  He had 
also developed weakness in his right ankle.  He had 
instability and other problems due to a prior right knee 
injury and said he had felt unable to continue work as a bus 
driver as a result.

Pursuant to the Board's remand, the veteran underwent 
extensive specialized orthopedic and neurological testing, 
reports from all of which are in the file. 

On VA evaluation in April 2005, the veteran complained of 
intermittent pain in the lumbar spine with radiation to both 
gluteal areas.  

The veteran also complained of lateral lower leg and knee 
pain with giving out and weakness and falling to the right 
side with activity.  Pain was described as intermittent and 
ranged from 8 on the right to 7 on the left on a 0-10 scale.  
He was noted to be taking numerous medications for his 
various disabilities.  

On primarily an orthopedic evaluation, specific findings of 
which are in record, the examiner found that he had 
degenerative disc disease of the lumbar spine; chronic lumbar 
and lumbosacral strain/sprain with pelvic instability; 
degenerative joint disease of both knees; chronic 
strain/sprain of both knees with compensatory overuse 
syndrome of the left thigh; diabetic neuropathy; and 
bilateral chondromalacia of the patellae with lateral 
tracking of both patellae; and overuse syndrome of the lower 
extremities.

The examiner specifically opined that:

(t)here is nothing to suggest, 
clinically, from an orthopedic 
standpoint, that this patient does indeed 
have a peripheral neuropathy emulating 
(sic) from the fibular head involving the 
peroneal nerves.  It does, however 
indicate peripheral neuropathy in the 
lower extremities, which is more than 
likely due to his diabetes mellitus, the 
control of which is unknown at this time.  
The patient states that he is supposed to 
take insulin but does not do so, and 
evidently relies on oral hypoglycemic 
agents.  Whether this is sufficient to 
control his blood sugar level is unknown.  
In any event, the sensory loss in the 
feet appears to be on the basis of a 
diabetic neuropathy.

The examiner further opined that: 

(h)is peripheral neuropathy, in the form 
of diabetic neuropathy in the lower 
extremities, probably is also 
contributing to his knee problems, as he 
does appear to be favoring his left leg, 
throwing his weight to his right lower 
extremity. 

On the special VA neurological evaluation in April 2005, 
extensive testing was undertaken, raw scores from which are 
in the file.  

The veteran stated that he had had numbness and tingling in 
his calves, pain in the knees, weakness of calves and thighs, 
and occasional cramping.  

The physician assessing the results concluded that:

(t)he right peroneal, tibial and sural 
nerve conduction studies are within 
normal limits at this time, though the 
sural sensory study is at the upper 
limits of normal for latency and at the 
lower limits of normal for amplitude.  
There is no sign of peripheral 
polyneuropathy due to diabetes mellitus 
by nerve conduction studies.  Clinically 
he has mild neuropathy with decreased 
vibration in the toes and absent ankle 
reflex bilaterally. 


Analysis

The veteran has argued that his lower extremity problems 
solely attributable to his diabetic neuropathy are much more 
severely disabling than reflected in the current ratings. 

The veteran is service-connected for peripheral neuropathy of 
the right and left lower extremities under DC 8521, paralysis 
of the external popliteal nerve, each rated at 10 percent.  
Incomplete paralysis is rated at 10 percent for a mild 
condition, 20 percent for a moderate condition and 30 percent 
for a severe condition.  For a 40 percent rating, paralysis 
must be complete.

While the evidence shows repeated complaints by the veteran 
of numbness and tingling of the lower extremities, clinical 
records and VA medical examinations noted that the 
examination was remarkable for the subjective manifestations, 
without many objective findings.  

In peripheral nerve injuries, where there is incomplete 
paralysis and the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a, DC 8521.

Clearly, there is no medical evidence of complete paralysis - 
the medical reports show no indications of foot drop, 
inability to dorsiflex the foot, loss of extension of the 
proximal phalanges of the toes, etc, as required for a higher 
evaluation when there is complete paralysis of the common 
peroneal nerve.  Indeed, no medical evidence describes the 
peripheral neuropathy as more than mild.  His involvement is 
of a single nerve segment, if any, as shown above.

The competent medical evidence of record does not show that 
the veteran meets, or even closely approximates, the criteria 
for the next higher rating for moderate, incomplete 
paralysis.  38 C.F.R. § 4.7. 

VA and private clinical records are included in the file and 
the veteran has indicated that what is of record is all that 
is available.  He has also been reexamined by pertinent 
specialists.

The Board's 2003 remand was, in pertinent part, for the 
purposes of obtaining all pertinent clinical information, and 
for conduction of additional specialized orthopedic and 
neurological evaluations to determine the exact nature and 
severity of his current peripheral neuropathy problems in the 
lower extremities, to include delineation of a clear 
distinction as to those symptoms which reflected service-
connected problems versus those that reflected nonservice-
connected problems (i.e, his knee(s)). 

It is now clear that while the veteran has a myriad of 
organic and mental health concerns, which is clearly 
reflected in his current scheduler and extraschedular 
compensatory ratings, the actual degree of diabetic damage 
causing demonstrable peripheral neuropathy of the right and 
left lower extremities is not shown to be more than mild in 
degree.  Any collateral impact is limited to one knee and 
this is minimal and only occasional.  

Accordingly, a rating in excess of 10 percent is not 
warranted for either leg.  The provisions of Code 8521 are 
the only ones which are even nearly appropriate for this 
disability at this time.  Should the veteran have 
deteriorating symptoms, he is free to offer evidence to 
support his allegations in that regard at that time.  At 
present, however, a doubt is not raised in that regard to be 
resolved in his favor.

Additional Considerations

An extraschedular evaluation was considered with respect to 
each of the issues on appeal, under the provisions of 38 
C.F.R. § 3.321(b)(1).  The evidence does not show, however, 
that [other than contemplated under other provisions cited 
above for the veteran's other disabilities] there is marked 
interference with employment, frequent periods of 
hospitalization, or any other factors, that present such an 
exceptional or unusual disability picture that application of 
the regular schedular standards are impractical.  In fact, 
the symptoms and manifestations of each of the disorders on 
appeal fall squarely within the applicable DCs, with no 
evidence indicating that the Rating Schedule did not 
sufficiently compensate for the effects on earning capacity. 
38 U.S.C.A. § 1155.

ORDER

An increased evaluation for diabetic peripheral neuropathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling, is denied.

An increased evaluation for diabetic peripheral neuropathy of 
the left lower extremity, currently evaluated as 10 percent 
disabling, is denied. 


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


